Supreme Court of Texas
                             ══════════
                              No. 21-0652
                             ══════════

          Three Aces Towing, Inc. d/b/a Three Aces Storage,
                                Petitioner,

                                    v.

Cassie Landrum, Individually, and as Personal Representative of
               the Estate of Jeffrey Landrum,
                               Respondent

   ═══════════════════════════════════════
               On Petition for Review from the
     Court of Appeals for the Fourteenth District of Texas
   ═══════════════════════════════════════

                             PER CURIAM

      “Texas law imposes no general duty to ‘become a good Samaritan,’
[though] . . . a duty to use reasonable care may arise when a person
undertakes to provide services to another, either gratuitously or for
compensation.” Torrington Co. v. Stutzman, 46 S.W.3d 829, 837 (Tex.
2000) (brackets omitted) (quoting Fort Bend Cnty. Drainage Dist. v.
Sbrusch, 818 S.W.2d. 393, 396 (Tex. 1991)). 1 But that duty of reasonable



      1 Accord Elephant Ins. Co. v. Kenyon, 644 S.W.3d 137, 151 (Tex. 2022);
Colonial Sav. Ass’n v. Taylor, 544 S.W.2d 116, 120 (Tex. 1976).
care “is limited to that undertaking.” Id. at 839 (quoting Sbrusch, 818
S.W.2d at 397). A divided court of appeals misapplied that limit in this
case. 628 S.W.3d 346 (Tex. App.—Houston [14th Dist.] 2021).
Accordingly, we reverse and render judgment for petitioner.
      The facts are undisputed. Petitioner 3 Aces Towing, Inc. d/b/a
3 Aces Storage is owned by Dawn and Robert Hancock. Though 3 Aces
is primarily a wrecker company, it also operates a public mini-storage
facility and contracts with General Shelters of Texas to sell storage
shelters on commission. General Shelters’ employee, Jeffrey Landrum,
delivered two 8' x 8' portable storage units by tractor trailer to 3 Aces’
facility. Landrum had no one with him to assist with unloading them.
Dawn, then 54, was present, along with two of her grandchildren, but
she had never helped with unloading storage units.           Robert, her
husband, had occasionally assisted General Shelters’ drivers, but he was
away on a wrecker. Rather than wait for his return, Landrum proceeded
to unload the units on his own.
      The truck was equipped with a winch, which Landrum did not
use. Instead, he pushed the storage units by hand to the end of the
trailer over rollers mounted on the trailer bed. He then pulled them
down ramps extending to the ground. After successfully unloading one
unit, the rollers under the second unit stuck. Landrum asked Dawn to
help him push the unit “maybe a foot” to the end of the trailer, and Dawn
did. At that point, Landrum said he would pull the unit over the end of
the trailer and walk it down the ramps with his hands. He told Dawn
to step away while he did that in case the unit fell. Dawn stepped back
about 12 feet and turned her attention to her grandchildren, who were




                                    2
standing there. Moments later, Dawn heard the unit crash as it fell off
the trailer, crushing Landrum.         She could not budge the unit but
mounted a nearby excavator, 2 which she had never operated, and
managed to use it to lift the unit off Landrum. Despite her best attempts
to save him, Landrum died at the scene from his injuries.
       Landrum’s daughter, Cassie Landrum, brought this wrongful-
death and survival action against 3 Aces. The trial court granted 3 Aces’
motion for summary judgment. 3 A divided court of appeals reversed in
part, reasoning that because Dawn “insert[ed] herself in the unloading
procedure, [she] undertook a duty to protect Landrum from dangers that
an ordinarily prudent person could foresee were a likely result of the
situation.” 628 S.W.3d at 354. The court thus concluded that “[a] fact
issue remains as to whether Dawn . . . failed to continue to render
Landrum assistance.” Id. at 355. 4
       The dissent pointed out the “undisputed [evidence] that [Dawn’s]
actions were limited to helping [Landrum] push the building
approximately one foot to the end of the trailer.” Id. at 356 (Wilson, J.,
dissenting). “[W]hen [Landrum] started to unload the building from the



       2  “Excavators are heavy construction equipment featuring a bucket,
arm, rotating cab, and movable tracks. Excavators are used for construction
tasks, including landscaping, digging holes and trenches, lifting, placing large
objects, and demolition of structures.” 628 S.W.3d at 349 n.2.
       Cassie sued the Hancocks individually but nonsuited them. She also
       3

sued General Shelters, Landrum’s subscriber employer.
       4 The court affirmed the trial court’s judgment, dismissing other claims
that Cassie had asserted. 628 S.W.3d at 352.




                                       3
end of the trailer by himself,” the dissent reasoned, “Dawn’s
participation in the unloading process ended,” as did any duty imposed
on her by undertaking to help him. Id.
      We agree with the dissent.       The undisputed facts are that
Landrum asked Dawn only to help him push the storage unit one foot to
the end of the trailer. That is all she did, and she did it safely. She
stopped when Landrum told her to. Any duty she undertook to exercise
reasonable care ceased by the time Landrum began to unload the unit by
himself. See Kuentz v. Cole Sys. Grp., Inc., 541 S.W.3d 208 (Tex. App.—
Houston [14th Dist.] 2017, no pet.) (affirming summary judgment for an
employment-screening company on a negligent-undertaking claim after
the company failed to discover red flags in a workplace shooter’s
background because the evidence conclusively established that the
company’s engagement was limited to discrete, unrelated inquiries);
Knife River Corp.–S. v. Hinojosa, 438 S.W.3d 625 (Tex. App.—Houston
[1st Dist.] 2014, pet. denied) (rendering judgment for a TxDOT
contractor on a negligent-undertaking claim arising from a driver’s
death because the evidence showed that the scope of the contractor’s
work included notifying TxDOT of any dangerous road conditions but
did not include repairing dangerous conditions).
      Cassie argues that once Dawn joined in the unloading procedure, she
unreasonably removed her voluntary assistance. “Whatever might be
said about [Landrum’s] warning to [Dawn] to ‘stand back,’” Cassie
contends, “the use of practical, common experience should have clued
[Dawn] in that attempting to lower the building down on one’s own was
manifestly unsafe.” Cassie argues that Dawn should have expressed




                                   4
that concern, was not free to disregard her duty at her choosing, and
failed to continue rendering the assistance voluntarily assumed. These
arguments are contradicted by the undisputed facts that Dawn pushed
the storage unit safely as Lancaster asked; that she stopped when he
told her to; and that she did not know, and never undertook to advise
him, how best to unload the unit.
      As the court of appeals acknowledged, 628 S.W.3d at 353, the
existence of a legal duty is a question of law. Elephant Ins. Co. v.
Kenyon, 644 S.W.3d 137, 145 (Tex. 2022).       Assuming that Dawn
undertook a duty of care by assisting Landrum when and how he asked,
which we need not decide, the undisputed facts establish that any duty
ended when he told her to step away while he finished. The court of
appeals erred in reversing summary judgment for 3 Aces. Accordingly,
without hearing oral argument, TEX. R. APP. P. 59.1, we reverse the
judgment of the court of appeals and render judgment for 3 Aces.



OPINION DELIVERED: September 23, 2022




                                    5